Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 1 of 25 PagelD 8

10/27/2014

Ernisa Barnwell TM
P.O. Box 10428 Saint Petersburg, Florida 33733

EEQC
501F E Polk St, Tampa, FL 33602

Good Day,

This letter is enclosed with the questionnaire as a component to the formal complaint that |,
Ernisa Barnwell am filing regarding discrimination that | experienced from Lynn Bittner who is an
Employee at the City of Saint Petersburg during my time as a fee instructor contractor from
April, 2014 until September 2014.

Answer to #5 page 2 of the complaint form
What happened to you that you believe was discriminatory?

On April 14° 2014 | was instructed to meet with Lynn Bittner who was newly placed in the Parks
and Recreations office as a promotion directly from the newly elected Mayor Rick Kriseman. She
was now in an office directly across from her husband Kevin Bittner who has worked on the
administrative level of Parks and Recreations years before Lynn Bittner was promoted. When |
met with Lynn she was extremely rude and disrespectful toward me. She instructed had
instructed the Park director for Frank Pierce to do some background information on my school
and me. | had been working this contract since June of 2011 and Lynn who was new to her role
made it her business to continually state to me that | didn’t know about my own area of
expertise. She constantly used demonstrative tones meant for intimidation in her conversation
toward me. On April 14° 2014 Lynn demanded that I take the Hebrew writing off of my flyer that
advertises my Hair Braiding Starlets program. She made it clear to me if | did not part ways with
the Hebrew writing on the flyer that she would hault the advertisement of the contracted fee
class that had been in place for 3 years predating her promotion to her current position. Lynn
consist The contract was a good contract but she decided to put forth efforts to debunk and
sabotage my contract and in turn waste finances and waste the energy and time | invested in
obtaining and promoting this program. Lynn Bittner purposely made rhetoric of semantics into a
practice as it related to me and my program promotion at the Parks a ploy of undercover
harassment. Because of Lynn Bittner’s personal hate toward the Hebrew writing on my flyer,
and her obvious hate toward woman of African descent, | explained to Lynn that the no other
Recreation Administrator had ever requested such a ridiculous action be taken. Lynn could care
less, she demonstrated a personal hatred toward the Hebrew writing and then made it a point to

 
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 2 of 25 PagelD 9

hold up the publication of the class until the week of enrallment. | then made her aware the
time was not adequate to get the word out, and | would cancel the class for the summer session
and start it up again for after school. | signed the new contract in August as the contract is up
every year in September. Once again when | started the conversation about publicity Lynn
continued in her rude obnoxious tone speaking to me as if | were somehow beneath her. |
pointed out to her that | had come to the conclusion that she is a racist. As a retaliation for that
statement my newly signed contract was cancelled, and the letter was sent to me by someone
who was totally unrelated to the continual occurrences of abuse of power imposed by Lynn
Bittner. The letter was sent to me by Lynn Gordon who had absolutely nothing to do with the
constant threats and demands made to me by Lynn Bittner to remove the Hebrew writing from
my flyer. |am led to believe that Lynn Gordon was utilized as the messenger to serve as a cover
for Lynn Bittners misconduct because Lynn Gordon is an African American female.

Furthermore Lynn Bittner misused her executive powers and attempted to create a
preeminence of authority by creating rights of government for herself as it related to me and my
program. African American woman contracting with the City of Saint Petersburg are in the
lowest percentile in contrast to all other minority groups, and nationalities in general. | was also
mysteriously arrested on the same date that | made the claim that Lynn Bittner is a racist.

The City of Saint Petersburg also does not have a Minority Business Enterprise. And especially as
it relates to City of Saint Petersburg Parks and Recreations black female contractors are the
lowest percentile, so it is for that reason that | have no comparison as it relates to fee instructor
contractors. | was mysteriously arrested, by the City of Saint Petersburg Police, accosted to the
pint that they chipped one of my teeth and | was released from the Pinellas County Jail fro
Emergency Surgery.

=
mas
oO
s
ph
i
age)
isa) é
©
a
os
ras
ee)

None of the white fee instructors face this type of opposition.

As a witness | can submit the thread of emails between myself and Lynn Bittner from April 2014
until September 2014.

Lynn Bittner: Job Title Parks and Recreation Manager

ERNISA BARNWELL
Ernisa Barnwell TM

 
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 3 of 25 PagelD 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"8 * UCN: 522044MM02259 1X2 25MM
FLOS21490 COMPLAINTIABREST ATPIDAVIT - CIRCUITICOUNTY COURT — PENELILAS COENTY, FLORIDA
ee PAGE OF OF i Pacaes. Sor Sugutemestal for [Additonal Charges andor Tj additions CoPeteadaaty
ORTS* | REPORT ¥ 2014057673 BDOCKEEW | sqgag0
Fess I? 4650483 i" XXX-XX-XXXX
‘PEage Description [lreleay Zpiiademease [Warraei [Jr raiic []Grdinuace Tralfic Chatou ¥ (ef aay! Cwarl Gane ¥ eS
Malo Charge (if malliple charges) or Charge :
| RESISTING AN OFFICER: WITROUT VIGLENCE (OBSTRUCTION) 4.4-22501-MM-1
Defeedaat's Namie (Last, First, Middlei : wo [Sex | Race | Hs wi | tar | Fyes | Ski
BARNWELL, ERNISA WALKER | Oa 977 iF [B 505 180 BLK BRO | MED
Aline Toe - [ | Score Werks TatiosPBysiews Features 1
7 i B654a197 75630 FL < =
Vecal Address (street. Cir, Sate, Fip Codey Velephowr Place of Beth Citizexahip ,
3700 8TH AV WN ST PETERSBURG FL as7i3 — NY Waa
Termacrad Addvess (Strech City, date, Zip Code] Vee pce Eatpiaved by! Seheot ~
| A700 8TH AV NST, PETERSBURG FL 33713 SELF - I
Wrapos felaed Type ‘ Tndiretea of = N CNK) EndicatiucolMearal Yoh UNK| [ndiration af ¥ K LAK
fives [Ne —_ Hirup befluence C] fe) CD | tenth bones CL ERI aicohal. tnfioreer (2 fd =
Co-efrndaet's Name fest. First, Middle} DOB Sea. Race te Cust Yew a
so weba Miviememase
Cuheleadaet's Nuswe (ast, Firat, Winidie} BOA Se. | Bare [ew Cush Gives Cine
i (vetony [JMinlemerese
Thr voderalpaod owears that Beshe lws reavomable groands 1 Dediewe cau aboreuemed defendantowite 18 day ot SEPTEMBEF 2018 2014
atappresimaich 2:29 PM vat 13TH AWN 68TH STN onal Ploeltes County did

 

 

Uniawwfully obstruct or oppose Ofe Brachna and Ofc D. Jones a duly and legally constituted law enforcement
officer of the St. Petersburg Police Department while in the lawful execution of a legal duty, whien consisted of
affecting arrest without offering cr doing violence to the person of the officer.

The def. actively tanced and braced her arms pulling away from officers and falling to the ground. The def.
would tense her arms and not allow the arresting officers to place her Inta handcuffs.

’

Cuoteary 1¢ Florids SeatedesCrdims ne: 843.02
AARFST DaTR: SS2014 Tiree, 2-29 FM

  
  
    

A

 

 

 

   
 
   
 
     

 

      

x apr ine Farkas, Zz a
| Dosking Officer: oa mosad af Rawd, 150 Bund Que Dan _Vits : fom. [tm
Whom Notified of Advisory? Ves Mo Inperies te Wiedins? Vt Ne Medi¢al Treatment to Victim? 3 E ‘
The Court reviewed thin cormplalor and Gnd there; Leos prokalte couse (Clie not prutubte couse io decala defendant and metag, af eey;, GAs bff
Ti tebe cause determination fs passed fori [124 It 14 Hes. om showing of eutreerdiaury cireumitaaoes Recuvad by ie: G1O204 Edt ay Pe
Tf Additional Charge: Felony Isdie rma Vreffe  LJOrdinanee  Sourt Case 2 Trnttc Gtdias € If Give!

     
 

Charge Hesrripainn

 

 

‘The undersigncd smears Ohat hershe bes reasonable geauads ¢> beliewe that the above named defeedant on the | diy af -

143 reer ene
et epprosimately iat is Pinellas County did;

| FILED
SEP 19 2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HEN BURKE
CLERK CIRCUIT COURT
Contrary to Piorids Steleoefhedeance, nt
ARREST DATES, PON ie Agr Misco Factors,
faing OMieers Amouut of Bosd, Bond Gar Date. i Time. aaa CJp.o
Wietin “otified-of Advinery? Yer fa Unjgeare do Viewinn? ¥eo fa Abedical Preatmest in ¥icti? ves [C] Xo
The Court reviewed Bin complaint aad feeds there; Clix probable couse (Cli net predestie cause co decaip defertent [J Rand Aedon, ¥ ey:
fable esuse dederrmingtion ix qoveed fr! (]24 Mire (126 Hea em showing of extreoniinary cive ube Aces .
Pursue to Fs 92304 wat under peoslty of perjury, ldeclare that L have REQUEST FOR INVESTIGATIVE COSTS FA VH.271)
pemd the foregalag docureem! sacl Chat the facts be lt are bree NATE UFFICER HOURS. X PAY HATE OR ous
og | tinagoie BAACINA 4 250g ___ $8509
lf ni AT. PETERSBURG POCE —

Dectarea Segusture —— if _—_

OFFICER SAMUEL BRACWNA 4580! cassia OTHER ~ Deperibe : _
Printed Name Declarant 109 ‘ rbeet Eo tes C8 TOrAL {azn

 

 

 

 

TOC (Hevined LANG
427ag@ copes ts: Court

 
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 4 of 25 PagelD 11

 

| 4-2 HNY
= a (oSbY28

 

 

 

 

 

 

[FILED

——F oF nue 27-205—

 

 

 
  

 

 

 

 

! A: i et es —n
~———e 4 = KEN BURKE .
wf Lie CLERK OF ciIRCUITCOURT |

. ~ a

 

 

 

 
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 5 of 25 PagelD 12

 

een

CIRCUIT/COUNTY COURT, PINELLAS COUNTY, FLORIDA

CRIMINAL DIVISION
UCN: REF Na.
§22014 MM022591000APC 14-22591-MM
STATE OF FLORIDA
¥S.

ERNISA WALKER BARNWELL

OBSTRUCTING OR RESISTING OFFICER
WITHOUT VIOLENCE

We, the Jury, find as follows, as to the defendant in this case: (check only one)

(3 A. The defendant [s guilty of OBSTRUCTING OR
RESISTING OFFICER WITHOUT VIOLENCE, as
charyed.

A B. ‘The defendant is not guilty.

=e ALL... a eS

Of. pele “
ERSON OF J Ry

Choco wet 5s SM eI D/N eS

PRINT NAME OF FOREPERSON OF JURY

lee

wopaee
Uh

uo

be stidistS us

   

aud

HDD WR

Q

SUIg

4:8 We 82 INRSI2

 

 

SCD-VERDOCT FORM - 151 6640441

 
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 6 of 25 PagelD 13

 

ca ree erence eens

CIRCUIT/COUNTY COURT, PINELLAS COUNTY, FLORIDA

CRIMINAL DIVISION
UCN: REF No.
$22014MM022591000APC 14-22591-DIM
STATE OF FLORIDA
¥8.

ERNISA WALKER BARNWELL

OBSTRUCTING OR RESISTING OFFICER
WITHOUT VIOLENCE

We, the Jury, flud as follows, as to the defendant in this case: (check only ome)

() A. The defendant Is guilty of OBSTRUCTING OR
RESISTING OFFICER WITHOUT VIOLENCE, as
charged. Le 2
i wail BE
{ B. ‘The defendant is not guilty, At | a e 4
goa) BI
33 4 1 i ain
“an fh - a a
“eal 2 R
\ our

 

FQREPERSON OF a
‘ a ‘
bo lb ANA > Nelo“ to
PRINT NAME OF FOREPERSON OF JURY

Ohad fis
i —7

 

$CD-VERDOCT FORM - 15 64044!

 
~ Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 7 of 25 PagelD 14

Patient: BARNWELL, ERNISA Unit# :D000099192
Date: 09/18/14 Acct#:D00195957657

\( Reviewed nursing notes: Yes
Past Medical History:

Reports: none.

Home medications:

Reported Medications

No Known Home Medications

Allergies:
Coded Allergies:
No Known Allergies (09/18/14)

Smoking status 13 years/older: Never Smoker

Phys Exam-Trauma Minor/Fall

Vital Signs © .

First Documented:

Result Date Time
Pulse Ox 100 09/18 1542

 

 

 

 

B/P 151/86 09/18 1542
Temp 98.8 09/18 1542
Pulse 95 09/18 1542
Resp 16 09/18 1542

_Last Documented:

 

Result Date Time
Pulse Ox 100 09/18 1542

 

 

 

 

 

 

B/P 151/86 09/18 1542
Temp 98.8 09/18 1542
Pulse 95 09/18 1542
Resp 16 09/18 1542

 

Initial VS reviewed: yes
General: alert, oriented X 3, no acute distress, well developed, well nourished, cooperative
Respiratory/Chest: no respiratory distress, breath sounds normal
Cardiovascular: regular rate and rhythm, normal heart sounds
Abdomen: soft, non-tender, no distention, normal bowel sounds
Extremities: 1
Extremity:
left shoulder, right shoulder
Assessment: full range of motion, pulses equal, capillary refill normal, motor intact distally,
sensory intact distally, ABRASIONS TO POSTERIOR SHOULDERS BILATERALLY, FULL

Page 2 of 4

PRINTED BY: UDP1698
DATE 10/3/2014
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 8 of 25 PagelD 15

Patient: BARNWELL, ERNISA Unit# :D000099192
Date: 09/18/14 Acct# :D00195957657

ROM
Extremities: 2
Extremity:
left lower leg
Assessment: SMALL AREA OF ECCHYMOSIS ON LEFT LOWER LEG APPROX MID CALF
ON MEDIAL SIDE, FULL ROM.
Neurologic: alert, oriented X 3, normal speech, no motor deficits

Image - Ears/Eyes/Mouth
Mouth - Open Numbered

 

 

1) TOOTH WITH ELLIS TYPE II AVULSION/ CHIP

Disposition-Trauma Minor/Fall
Clinical Impression:
Primary Impression: Abrasions of multiple sites
Secondary Impressions: Chipped tooth
)( Disposition:
ESP-screened & discharged: Yes
Disposition time: 1622
Disposition date: 09/18/14
Vital signs:
First Documented:
Result Date Time
Pulse Ox 100 09/18 1542
B/P 151/86 09/18 1542

 

 

 

 

 

Page 3 of 4

PRINTED BY: UDP1698
DATE 10/3/2014
 

Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 9 of 25 PagelD 16

 

 

Patient: BARNWELL, ERNISA Unit#:D000099192
Date: 09/18/14 Acct# :D00195957657
Temp 98.8 09/18 1542
Pulse 95 09/18 1542
Resp 16 09/18 1542

 

 

 

 

Last Documented:

u me

151/86 09/18 1542

 

16 09/18 1542

\ All prior VS reviewed: Yes
Condition: Stable
Counseled patient/family re: diagnosis, need for follow up, when to return to ER

Electronically Signed by Anderson,Dennis Michael MD on 09/18/14 at 1622

RPT #: 0918-0093
***END OF REPORT***

Page 4 of 4

PRINTED BY: UDP1698
DATE 10/3/2014
 

Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 10 of 25 PagelD 17

EDWARD WHITE HOSPITAL
2323 9th Avenue North
St. Petersburg, FL 33713

EMERGENCY ROOM DISCHARGE REPORT

PATIENT NAME: BARNWELL,ERNISA
ADMISSION DATE:

Current patient of record information for this document is:
ERNISA BARNWELL

PatID: DO00099192 Age: 37

Acct#: D00195957657 DOB: 2/23/1977

Report including patient information as it appeared at the time this document
was generated and provided to the patient is as follows below.

ERNISA BARNWELL

PatID: D@00099192 Age: 37

Acct#: DO00195957657 DOB: 2/23/1977
Printed: 09/18/2014 4:14 PM

By: Dennis Anderson, MD

After Care Instructions
INSTRUCTIONS

PATIENT IS MEDICALLY CLEAR FOR TRANSPORT TO JAIL.

Instructions For: Road Rash
1. You have been diagnosed with an abrasion.

2. An abrasion is a scrape of the outer layers of the skin. It is sometimes
called “road rash.”

3. Take old dressings off and put on a clean dry dressing every day. If the
dressing sticks to the wound, moisten it with water. This lets it come off
more easily.

4. Keep the wound clean and dry for the next 24 hours. Avoid too much
moisture. You can wash the wound gently with soap and water.

5. Put a clean, dry bandage over the wound if necessary to protect the wound.

6. Put a thin layer of antibiotic ointment on the wound 2-3 times a day. This
should help prevent infection and make the scar that is left look better.

7. YOU SHOULD SEEK MEDICAL ATTENTION IMMEDIATELY, EITHER HERE OR AT THE NEAREST
EMERGENCY DEPARTMENT, IF ANY OF THE FOLLOWING OCCURS:
- Unusual redness or swelling.
- Red streaks going up the arm or leg.
- The wound smells bad or has a lot of drainage.

PATIENT NAME: BARNWELL ,ERNISA ACCOUNT #: DO0195957657

PRINTED BY: UDP1698
DATE 10/3/2014

BARNWELL, ERNISA DO00099192 D00195957657
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 11 of 25 PagelD 18

- Fever (temperature higher than 100.4:F / 38:c), chills, increasing pain
and/or swelling.

Instructions For: Ellis II
1. You have been seen for your chipped tooth.
2. Your injury is an “Ellis II" fracture.

3. Each tooth is made up of three layers. The layer that is on the outside is
enamel. It covers the exposed tooth. It is the hardest substance in the
body. The middle layer is made of dentin. The inner layer is pulp. The
pulp contains the blood supply and nerves.

4. An Ellis II fracture is a loss of enamel (the outer surface of the tooth).
The dentin layer (the middle layer of the tooth) is exposed.

5. Some Ellis II fracture symptoms are visible loss of the enamel of the tooth
and pain to hot and cold liquids.

6. Treatment is generally to protect the exposed portion of the tooth. It is
protected with a temporary covering. This protects the nerve and blood
vessels. It also helps prevent infection.

7. The doctor may also prescribe oral (by mouth) antibiotics and pain medicine.

8. Follow up with a dentist right away. This is VERY IMPORTANT. Emergency
Department or Urgent Care treatment is temporary. It 1s only meant to
stabilize and protect the tooth until you are seen right away by a dentist.

9. YOU SHOULD SEEK MEDICAL ATTENTION IMMEDIATELY, EITHER HERE OR AT THE NEAREST
EMERGENCY DEPARTMENT, IF ANY OF THE FOLLOWING OCCURS:
- Swelling of the face, neck and cheeks.
- High fever (temperature higher than 100.4:F / 38:c), chills, vomiting,
signs of dehydration.
- Unable to swallow saliva or medicines.

10. Emergency and Urgent Care Doctors are not dentists. Emergency Department
or Urgent Care treatment IS NOT A SUBSTITUTE for treatment by a licensed

dentist. You need to Fol low-up with your dentist right away. Also arrange
to see a dentist on a regular basis.

FOLLOW UP

Follow up with Your own Dentist, , at or follow-up at Community Health clinic, ,
Phone: in 2-3 days. Call as soon as possible to arrange.

STATEMENT

I certify that I have received a_copy of the above after-care instructions; that
these instructions have been explained to me; and that all of my questions
pertaining to these instructions have been answered in a satisfactory manner.

PATIENT NAME; BARNWELL,ERNISA ACCOUNT #: D00195957657

PRINTED BY: UDP1698
DATE 10/3/2014

BARNWELL, ERNISA D000099192 DO0195957657

 
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 12 of 25 PagelD 19

Patient/Representative Signature: _.- Fs CC“‘(‘™COC*‘SStrn FF” Sint:
ee ”:—~«éiTP::::09/18/2014

DCI: 14091814113731

PATIENT NAME: BARNWELL , ERNISA ACCOUNT #: D00195957657

PRINTED BY: UDP1698
DATE 10/3/2014

BARNWELL, ERNISA DO00099192 D00195957657

 
Case 8:20-cv-00371-TPB-AAS Document 1-1

~~} Edward White Hospita!
SAY ey} Emergency Department
\ fied 2323 Sth Avenue North

i fo) St. Petersburg, Florida 33713

Filed 02/18/20 Page 13 of 25 PagelD 20

Page: 2

ERNISA BARNWELL

PatlID: D000099192 Age: 37

Acct#: 000195957657 DOB: 2/23/1977
Printed: 09/18/2014 4:14 PM

 

727-323-1111 By: Dennis Anderson, MD

4. An Ellis It fracture is a loss of enamel (the outer surface of the tooth). The dentin layer (the middle layer of the tooth)
is exposed.

5, Some Ellis tI fracture symptoms are visible loss of the enamel of the tooth and pain to hot and cold liquids.

6. Treatment is generally to protect the exposed portion of the tooth. It is protected with a temporary covering. This
protects the nerve and blood vessels. it also helps prevent infection.

7. The doctor may also prescribe ora! (by mouth) antibiotics and pain medicine.

8. Follow up with a dentist right away. This is VERY IMPORTANT. Emergency Department or Urgent Care treatment
is temporary. It is only meant to stabilize and protect the tooth until you are seen right away by a dentist.

9. YOU SHOULD SEEK MEDICAL ATTENTION IMMEDIATELY, EITHER HERE OR AT THE NEAREST
EMERGENCY DEPARTMENT, IF ANY OF THE FOLLOWING OCCURS:

- Swelling of the face, neck and cheeks.

- High fever (temperature higher than 100.4°F / 38°C), chills, vomiting, signs of dehydration.

- Unable to swallow saliva or medicines.

10. Emergency and Urgent Care Doctors are not dentists. Emergency Department or Urgent Care treatment IS NOTA
SUBSTITUTE for treatment by a licensed dentist. You need to follow-up with your dentist rignt away. Also arrange fo

see a dentist on a regular basis.

FOLLOW UP

Follow up with Your own Dentist, , at or follow-up at Community Heaith clinic, , Phone: in 2-3 days. Call as soon as
possible to arrange.

STATEMENT

{ certify that ! have received a copy of the above after-care instructions; that these instructions have been explained to
me; and that all of my questions pertaining to these instructions have been answered in a gafisfactory manner.

Date: 09/18/2014

    

Patient/Representative Signature: ir Staff Signature:

ea

OF

PRINTED BY: UDP1698
DCI: 14091814113731 DATE wepiGAt RECORDS COPY
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 14 of 25 PageID 21

 

RUN DATE: 09/18/14 Edward White Hospital -EDM **LIVE** PAGE 1
RUN TIME: 1615 Transition Record
RUN USER: DEDCEW

 

Acct No: D00195957657

oe - ‘Unit No: D000099192

Patient: BARNWELL;:
ED Provider: Ande: Y
tee go See

 

 

 

 

General Data

ED Physician: Anderson, Dennis Michael MD, ACT Arrival Date/Time: 09/18/14 - 1539
Practitioner: Triage Date/Time: 09/18/14 - 1542
Nurse: Date of Birth: 02/23/1977

Stated Complaint: MEDICAL CLEARANCE FOR JAIL ~ MOUTH AND ARM PAIN
Chief Complaint: Non-Urgent General Focus Priorty: 5

No Tests or Procedures were performed during your visit today.

No Medications were administered during your visit today.

RUNMUMMIN] = eeet=> 2x; ooessee

 

 

 
 

Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 15 of 25 PageID 22

EDWARD WHITE HOSPITAL (COCEW)

EMERGENCY PROVIDER REPORT

REPORT #: 0918-0093 REPORT STATUS: Signed
DATE: 09/18/14 TIME: 1616

PATIENT; BARNWELL, ERNISA UNIT #: DO00099192

ACCOUNT #: D00195957657 ROCM/BED;

AGE: 37 SEX: F PCP PHYS: No Primary or Family Physician
SERVICE DT: 09/18/14 AUTHOR: Anderson,Demis Michael MD

REP SRV DT: 09/18/14 REP SRV TM: 1616

* ALL edits or amendments must be made on the electronic/computer document *

HPI-Trauma Minor/Eall

HPI

Confirmed patient: Yes

Greet time: 1546

Complaint: fall

Source of history: patient

Timing - onset: just prior to arrival

Additional hpi notes:

37 Y/O FEMALE BROUGHT BY POLICE FOR MEDICAL CLEARANCE, WAS TAKEN TO
CRON AND HAS ABRASIONS ON SHOULDERS, BRUISE ON LEFT LEG AND CHIPPED

Risk Strat-Trauma Minor/Fall

‘Glasgow Coma Score

 

 

 

Glasgow Coma Score Response Value
Glasgow Eyes: Eyes open spontaneously 4
Glasgow Speech: Oriented 5
Glasgow Motor: Obeys commands 6
Total 15

 

 

 

Review of Systems

Constitutional

Denies: fever, chills, generalized weakness,
in:

abrasion. DENIES: rash, redness.

ENT:

toothache.

Neuro:
Denies: headache, dizziness, generalized weakness, lightheaded.

All systems reviewed & negative except as marked.

History-Medical/Family/Social

Page 1 of 4

PRINTED BY: UDP1698
DATE 10/3/2014
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 16 of 25 PagelD 23

Patient Unité Service/Location Status Date Account #

BARNWELL , ERNISA DO00099192 [EMERGENCY DEPARTMENT REG ER 09/18/24 D00195957657

 

  
 
     

 

arene tee «| SUPER TAT BENT eae

ae oe Res Nees : PSOE E!
Soc Sec No ‘Race "Religion BARADA ENTERPRISE INTER

 
   
 

 

XXX-XX-9037 02/23/77 37 8 CHRISTIAN 2901 54TH AVE 5
Address: 3200 9TH AVE N ST PETERSBURG, FL 33712
ST PETERSBURG FL 33705 Work Phone: (877)272-3136
Home Ph: Emmi ish County: PIJNELLAS Occupation: CEO
Language: . . , . csnerasrasentontee
eh UR Nato CARER ees SGSUTAI REA NET ERIE
BARNWELL. ERNISA BARADA ENTERPRISE iNTER

   

 

 

   
 
 

     
 

Address: 2901 54TH AVE S
3200 STH AVE N ST PETERSBURG FL 33705 ST PETERSBURG.FL 33712
Home Ph: ESPLEFT County: PINELLAS Work Phone: Co7T272- 3136
, BRU OA: to Patient: SELF meena spesaressapus oes _ Occup :
BPSERRIS20 ACETONE EE SSRN TENANT TER OPE RU RATERS REO ees
"NONE. PER P NONE.PER PT
"FL 00000 . FL 00000 . ,
Hm: (999)999-9999 Wk: (999)999-9999 Hm: (999)999-9999 Wk: (999)999-9999 = Ph: Thru:
Rel to Patient: OTHER RELATIONSHIP Rel to Patient: OTHER RELATIONSHIP Note:
SHERMER eas ESRG CVE 112609037 RUTH TO: 8
OMP OR REF Patient 10 Treat/Precert
NOT APPLICABLE Coverage # Ins Verif 20140918
' Subscriber BARNWELL.ERNISA Pro Review Not Required
Phone Rel to PT SELF Ins. Name -  OMP LEFT OR REF
Contact Eff, to Rel Y Assign Y Ins. Mnemonic QMPLEFT
—cctuear cue mga “ces EOUP. = vceqelltSured DOB 02/23/77
UZ REA NSCHESH 2 SPH Hees: ‘Gs BYSOINS

     

wy Oe Ta ee.
Treat/Precert

Patient 10

Coverage # Ins Verif

Subscriber Pro Review
Phone Rel to Pt Ins. Name -
Contact Eff. to Rel Assign Ins. Mnemonic

 
 
 

s

  

        

APOC: $ ay
Patient ID Treat/Precert
Coverage # Ins Verif
Subscriber Pro review
Phone Rel to Pt Ins. Name -
Contact Eff. to Rel Assign Ins. Mnemonic
cee samtuasaensutseesene Cre Insured 008 ewes as a
Bn CREE NREESS a nena a ROTC ON OOS pes peas eee 38
Code Date Time Code From Thru

1M er OF SYMPTOMS/ILLNESS 09/18/14
Code From Thru

Special Program

 
          

Last Hospitalization Admission Comment Financial Class
es om AND cuits smamaresctstes Q9SELF
SEUSS SU eu wie ane eaten STORIES DS HE ESUTRCHTEAY eat te a eS
Attending Physician HCIS Adnitting Physician Emergency Room Physician HCIS
Anderson, Dennis Michael MD 1672
Prim Care Physician HTS Family Physician KCIS se ererred

 

_No Primary or Family Physician 794
se eee wees nae ae nH TSA ORDANT EN ESSTARER AANEOTN eer
Date Time Source/Priority Rm/Bed Arrival Principal Adwitting Diagnosis/Reason for Visit Admitted By
09/18/14 1539 NON HEALTHCARE FAC R / POL MEDICAL CLEARANCE FOR JAIL - MOUTH AND ARM PAIN IRSOEY8275
UR

  

GENT

 

 

Edward White Hospital
2323 9th Avenue North, St. Petersburg FL 33713 (727) 323-1111

IMIOOAUOMD cee ERODE CN

09/18/14 1620 By IRSDEY8275
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 17 of 25 PagelD 24

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
INTAKE QUESTIONNAIRE

 

 

Please immediately complete the entire form and return it to the U.S. Equal Employment Opportunity Commission
("EEOC"). REMEMBER, a charge of employment discrimination must be filed within the time limits imposed by law,
generally within 180 days or in some places 300 days of the alleged discrimination. Upon receipt, this form will be
reviewed to determine EEOC coverage. Answer all questions as completely as possible, and attach additional pages if
needed to complete your response(s). If you do not know the answer to a question, answer by stating "not known."
If a question is not applicable, write "n/a."" Please Print,

 

 

 

 

 

 

 

 

1. Persgwal Information

Last ame 3O\¢ AW, \\ First Name: g Cn So, MI: Walle a

Street or Mailing Address: | ex : Apt Or Unit #:

City: YPoloch —, «<Q County: Nell Q S State: Florida ZIP: DAatTS3
Phone Numbers: Home: ( v ) Work: ( }

Cell: (SIS ) af G4- © 4 Oo Email Address: cd Qs } h . nv
Date of Birth: Or} 1G 3- Sex: Male (] Female A Do You Have a Disability? (J Yes ; Arc
Please answer each of the next three questions. i. Are you Hispanic or Latino? [] Yes No

ii. What is your Race? Please choose all that apply. [_] American Indian or Alaska Native ([] Asian ["] White
Black or Aftican American [] Native Hawaiian or Other Pacific Islander

iii. What is your National Origin (country of origin or ancestry)? Mona.

Please Provide The Name Of A Person We Can Contact If We Are Unable To Reach You:

 

 

 

Name: Relationship:
Address: City: State: Zip Code:
Home Phone: ( } Other Phone: ( )

 

2. I believe that 1 was discriminated against by the following organization(s): (Check those that apply)
Employer [] Union [_] Employment Agency [] Other (Please Specify)

 

Organization Contact Information (If the organization is an employer, provide the address where you actually worked. If you work
from home, check here C] and provide the address of the office to which you reported.) If more than one employer is involved, attach
additional sheets.

Organization Name: C ity ©) £ Sb Ab Vola [4 SLU Q
Address: >. (D ax Oey e* County: Vice Has
City: Shak Pebersbuce state EL zip: B54-B) - Sot)

Type of Business( 1 ky { Sovern re me *— Job Location if different from Org. Address:

Human Resources Director or Owner Name: Phone:
Number of Employees in the Organization at All Locations: Please Check (V) One

{-] Fewer Thani5 ((] 15-100 [(]101-200 [] 201-500 A More than 500

 

3. Your Employment Data (Complete as many items as youcan) Are you a FederalEmployee? [|Yes Ano

 

 

 

 

Date Hired: Job Title At Hire:
Pay Rate When Hired: Last or Current Pay Rate:
Job Title at Time of Alleged Discrimination: Date Quit/Discharged:

 

Name and Title of Immediate Supervisor:

 

 

 

 
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 18 of 25 PagelD 25

If Job Applicant, Date You Applied for Job Job Title Applied For Fee Tacky vlan

4, What is the reason (basis) for your claim of employment discrimination?

FOR EXAMPLE, if you feel that you were treated worse than someone else because of race, you should check the box next to Race. if
you feel you were treated worse for several reasons, such as your sex, religion and national origin, you should check all that apply. If
you complained about discrimination, participated in someone else's complaint, or filed a charge of discrimination, and a negative
action was threatened or taken, you should check the box next to Retaliation.

fi Race iA sex (J Age (Disability ANationa Origin CJ Religion nw Retaliation [] Pregnancy [((] Color (typically a
difference in skin shade within the same race) [[] Genetic Information; choose which type(s) of genetic information is involved:

CL] i. genetic testing [[] ii. family medical history (iii. genetic services (genetic services means counseling, education or testing)
If you checked color, religion or national origin, please specify: Lelyy Chad

If you checked genetic information, how did the employer obtain the genetic information?

 

 

Other reason (basis) for discrimination (Explain).

 

f
5, What happened to you that you believe was discriminatory? date jon(s), an
i e person ieve discrimin i |, Please attach additional pages if needed.

(Example: 10/02/06 - Discharged by Mr. John Soto, Production Supervisor)

A) Date: Action: kee) dere rove mene ese [7
Sted ry Ely enn OF Which halal preMin w losen

t r
Name and Title of Person(s) Responsible: Ly Nn » rine Cc
B) Date: Action:

 

Name and Title of Person(s) Responsible:

 

6. Why do you believe these actions were discriminatory? Please attach additional pages if needed.

7, What reason(s) were given to you for the acts you consider discriminatory? By whom? His or Her Job Title?

8. Describe who was in the same or similar situation as you and how they were treated. For example, who else applied for the
same job you did, who else had the same attendance record, or who else had the same performance? Provide the race, sex,
age, national origin, religion, or disability of these individuals, if known, and if it relates to your claim of discrimination, For
example, if your complaint alleges race discrimination, provide the race of each person; if it alleges sex discrimination, provide
the sex of each person; and so on. Use additional sheets if needed.

Of the persons in the same or similar situation as you, who was treated better than you?

A. Full Name Race, sex, age, national origin, religion or disability | Job Title

 

 

 

 

 

B. Full Name Sex. i igi igion or disability | Job Title

 

 

 

Desctiption of T

 

 

 
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 19 of 25 PagelD 26

Of the persons in the same or similar situation as you, who was treated worse than you?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. Full Name Race, sex, age, national origin, religion or disability | Job Title
f Tre:

B. Full Name ace, se: i igin, religi isability | Job Title

Description of Treatment

Of the persons in the same or similar situation as you, who was treated the same as you?

A. Full Name ce, Se: jonal origin, religi isability | Job Title

Description of Treatment

B. Full Name e, nati igi igion or disability | Job Title

Description of Treat

 

Answer questions 9-12 only if you are claiming discrimination based on disability. If not, skip to question 13, Please tell us if
you have more than one disability, Please add additional pages if needed,

9. Please check all that apply: ‘a Yes, | have a disability
[] I donot have a disability now but I did have one
iA No disability but the organization treats me as if I am disabled

10. What is the disability that you believe is the reason for the adverse action taken against you? Does this disability prevent
or limit you from doing anything? (c.g., lifting, sleeping, breathing, walking, caring for yourself, working, etc.).

11, Do you use medications, medical equipment or anything else to lessen or eliminate the symptoms of your disability?

Yes[] No
If“Yes,” what medication, medical equipment or other assistance do you use?

12. Did you ask your employer for any changes or assistance to de your job because of your disability?

Yes[-] Nol]
If "YES", when did you ask? How did you ask (verbally or in writing)?

Who did you ask? (Provide full name and job title of person)

Describe the changes or assistance that you asked for:

How did your employer respond to your request?

 
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 20 of 25 PagelD 27

13. Are there any witnesses to the alleged discriminatory incidents? If yes, please identify them below and tell us what they
will say. (Please attach additional pages if needed to complete your response)

 

A. Full Name Job Title Address & Phone Number

 

 

 

What do you believe this person will tell us?

 

B. Full Name Job Title Address & Phone Number

 

 

 

What do you believe this person will tell us?

 

14, Have you filed a charge previously in this matter with EEOC or another agency? Yes L] noyft
15. Ifyou have filed a complaint with another agency, provide name of agency and date of filing:

ops

16. Have you sought help about this situation from a union, ab attorney, or any other source? Yes [_] woh
Provide name of organization, name of person you spoke with and date of contact. Results, if any?

Please check one of the boxes below to tell us what you would like us to do with the information you are providing on this
questionnaire. If you would like to file a charge of job discrimination, you must do so either within 180 days from the day you knew
about the discrimination, or within 300 days from the day you knew about the discrimination ifthe employer is located in a place
where a state or local government agency enforces laws similar to the EEOC's laws. If you do not file a charge of discrimination
within the time limits, you will Jose your rights. If you would like more information before filing a charge or you have
concerns about EEOC's notifying the employer, union, or employment agency about your charge, you may wish to check Box
I. If you want to file a charge, you should check Box 2.

 

Box 1 O J want to talk to an EEOC employee before deciding whether to file a charge. I understand that by checking this box, I
have not filed a charge with the EEOC. J alse understand that I could lose my rights if I do not file a charge in time.

 

 

Box 2 I want to file a charge of discrimination, and I authorize the EEOC to look into the discrimination 1 described above, [.,,
understand that the EZOC must give the employer, union, or employment agency that I accuse of discrimination

A information about the charge, including my name. 1 also understand that the EEOC can only accept charges of job
discrimination based on race, color, religion, sex, national origin, disability, age, genetic information, or retaliation for

 

 

 

 

 

 

opposing discrimination. ry
Chem ect e 10/24/14
en Signature Today's Dite

PRIVACY ACT STATEMENT: This form is covered by the Privacy Act of 1974: Public Law 93-579. Authority for requesting personal data and the uses thereof are:

1. FORM NUMBER/TITLE/DATE, EEOC Intake Questionnaire (9/20/08).

2. AUTHORITY. 42 U.S.C. § 2000¢-5(b), 29 U.S.C, § 211, 29 U.S.C. § 626. 42 U.S.C. 12117(a), 42 USC §2000ff-6.

3. PRINCIPAL PURPOSE. The purpose of this questionnaire is to solicit information about claims of employment discrimination, determine whether the EEOC has
jurisdiction over those claims, and provide charge filing counseling, as appropriate. Consistent with 29 CFR 1601.12(b) and 29 CFR 1626.8(c), this questionnaire
may serve as a charge if it meets the elements of a charge.

4. ROUTINE USES. EEOC may disclose information from this form to other state, local and federal agencies as appropriate or necessary to carry out the
Commission's functions, or if EEOC becomes aware of a civil or criminal law violation. EECC may also disclose information to respondents in litigation, to
congressional offices in response to inquiries fram partics to the charge, to disciplinary committees investigating complaints against attorneys representing the
patties to the charge, or to federal agencies inquiring about hiring or security clearance malters

§. WHETHER DISCLOSURE ES MANDATORY OR VOLUNTARY ANB EFFECT ON INDIVIDUAL FOR NOT PROVIDING INFORMATION.
Providing of this information is voluntary but the failure to do so may hamper the Commission's investigation of a charge. It is not mandatory that this form be
used to provide the requested information.

DASE
ints

 

 
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 21 of 25 PagelD 28

> 7 City of St. Petersburg

ae
Post Office Box 2842
es | leur

st.petersburg Telephone: 727 899-7171

www.stpete.org
October 16, 2014
Ernisa Barnwell
3700 9" Avenue North, #16A 3243 5" Avenue South
St. Petersburg, FL 33713 St. Petersburg, FL, 33733

Re: City of St. Petetsburg Parks and Recreation Department Fee Instructor Contract

Dear Ms. Barnwell:

Your Fee Instructor Contract for the 2013-2014 contract year expired on August 31, 2014. Yout
classes under the 2013-2014 contract year wete to begin in June 2014. During the period from June
2014 through August 31, 204, there were no students entolled in your classes at Frank Pierce
Recteation Center, Roberts Recreation Center, and the Thomas “Jet” Jackson Recreation Center
(formerly Wildwood Recreation Centet).

Your Fee Instructor Contract for the 2014-2015 contract year has been received by the Parks &
Recreation Department, and while we appreciate your interest in being a Fee Instructor for the Gity
of St. Petersburg, the City is exercising its option to terminate your 2014-2015 contract effective
October 21, 2014.

a

  

& Recreation Manager

/lg:

 
ROAST

. yge

spin slows your RBCS to absorb
a your body doesn't get

 
 

 

 

 

 

 

 
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 24 of 25 PagelD 31

EEOC Form 161 (11/09) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND Notice oF RIGHTS

 

To: Ernisa W. Barnwelt From: Tampa Field Office
P.O. Box 10428 501 East Polk Street
Saint Petersburg, FL 33733 Room 1000

Tampa, FL 33602

 

[] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
ISAIAH RODRIGUEZ,
§11-2015-00200 Investigator (813) 202-7919

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

AM OOO

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes, No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

(IU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equai Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}

before you file suit may not be collectible.
aoe Commission
, (VAN 1 4 20481

Georgia M. Marchbanks, (Date Mailed)
Director

  
  
 

Enctosures{s)
ce:

CITY OF SAINT PETERSBURG
Post Office Box 2842
Saint Petersburg, FL 33731
Case 8:20-cv-00371-TPB-AAS Document 1-1 Filed 02/18/20 Page 25 of 25 PagelD 32

Enclosure with EEOC
Form 164 (41/09)
INFORMATION RELATED To FILING Suit

UNDER THE LAWS ENFORCED BY THE EEOC

(This Information relates to filing suit in Federal or State court under Federal law.
If you also plan fo sue claiming violations of State jaw, please be aware that lime limits and other
provisions of State law may be shorter or more limited than those described below. )

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

in order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, itis prudent that your suit be fited within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file sult may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also pian to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE - All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge fites after a certain time, all charge files
are kept for at least 6 months after our last action on the case, Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be

made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
